DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims benefit of Provisional Application No. 62891913 filed 08/26/2019.
	However, the following instantly claimed subject matters are not supported by the Provisional Application No. 62891913:
“at least 10% w/w total mucic acid gallates” in claims 2 and 9
“reducing levels of inflammatory markers” in claims 4 and 11
“decreasing collagenase activity” in claim 11
“catalase” in claims 5 and 12
“the inflammatory markers are selected from the group consisting of interleukin (IL)-1alpha, IL-1beta, tumuor necrosis factor (TNF)-alpha and IL-8” in claims 6 and 13
“the inflammatory marker is IL-8” in claims 7 and 14.
	Thus, claims 2, 4-7, 9 are 11-14 will not receive filing date benefit of Provisional Application No. 62891913.
	As a result, claims 1, 3, 8 and 10 are afforded the effective filing date of 08/26/2019; and claims 2, 4-7, 9 are 11-14 are afforded the effective filing date of 08/26/2020 for art rejection purpose.
Status of the Claims
	Claims 1-14 are pending in this instant application, and examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a mammal in need of such protection” is indefinite because it is unclear of what “such” protection implies, as the general term “such” means the like or similar. It is therefore unclear what similar protection is encompassed by the claim. If Applicant intends that the protection is to “against the harmful effects of UV radiation and environmental pollutants” and to obviate this rejection, it is suggested that Applicant amend claim 1 to recite “a mammal in need of said protection against the harmful effects of UV radiation and environmental pollutants” so as there is proper antecedent basis to the preamble.
Regarding claim 8, the recitation of “a mammal in need of such effect” is indefinite because it is unclear of what “such” effect implies, as the general term “such” 
Claims 2-7 and 9-14 are also rejected as they are dependent from indefinite claims 1 and 8, respectively, thereby also containing the indefinite subject matter.
As a result, claims 1-14 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al (6 October 2016; US 2016/0287505 A1) in view of Majeed et al (6 December 2018; US 2018/0344788 A1; hereafter as “Majeed ‘788”), Lee et al (Biomol Ther., 2016, 24(3): 283-290), Abozaid et al (BVMJ, 2018, 34(1): 277-288), Oh et al (Biomol Ther., 24(6): 616-622) and Zhao et al (Int. J. Mol. Sci., 2018, 19(760): 1-11).
Regarding claims 1 and 8, Rana teaches a topical composition that is applied to the skin comprising a plant extract from Oroxylum indicum ([0005], [0010], [0013]-[0014], [0020]-[0024], [0032], [0037], [0039], [0055]-[0057], [0064], [0127]-[0129] and [0132]; claims 1-2). Rana teaches that the active components in the plant extract includes oroxylin A, chrysin and baicalein ([0064]). Rana teaches the active components in the plant extracts provide enhanced benefits to skin relating to anti-aging and improved aesthetic appearance, as the these active components are flavonoids having Oroxylum indicum provides rejuvenating benefits to the skin, protect the skin from UV radiation and environmental stresses that include free-radicals such as sunlight, oxygen and pollution ([0005], [0007], [0010], [0013]-[0014], [0032], [0037] and [0055]). Rana teaches the topical composition enhance the general health, vitality and appearance of the skin ([0132]).
However, Rana does not teach the amounts of not less than 10% w/w oroxylin A, not less than 10% baicalein and not less than 2% Chrysin of claims 1 and 8.
Regarding the amounts of not less than 10% w/w oroxylin A, not less than 10% baicalein and not less than 2% chrysin of claims 1 and 8, Majeed ‘788 teaches a composition comprising bioactive components of not less than 10% of Oroxylin A, not less 10% of Baicalein and not less than 2% of Chrysin, isolated from the bark of Oroxylum indicum, wherein the composition has pharmacological property and therapeutic potential (Abstract; [0003], [0005], [0039]; claim 6).
It would have been obvious to one of ordinary skill in the art to incorporate the composition comprising not less than 10% of Oroxylin A, not less 10% of Baicalein and not less than 2% of Chrysin as the a plant extract from Oroxylum indicum of Rana, an produce the claimed methods. One of ordinary skill in the art would have been motivated to do so because Rana establishes that the useful bioactive components from the plant extract from Oroxylum indicum include Oroxylin A, Baicalein and Chrysin, and bioactive components from the plant extract from Oroxylum indicum include Oroxylin A, Baicalein and Chrysin have been established in the prior art to pharmacological property and therapeutic potential per Majeed ‘788. In addition, literature in the prior art st paragraph; page 7, 1st paragraph; page 9, last paragraph). In addition, Per Lee and Abozaid, Oroxylin A and Chrysin are known in the prior art for anti-inflammatory properties in which aids in suppressing the skin inflammation caused environmental stresses such as pollution from tobacco smoke by reducing ROS levels and inflammatory cytokines, and increasing the activities of antioxidant enzymes (Lee: Abstract; page 287, right column; page 288, left column; page 289, left column; Abozaid: Abstract; 279, left column; pages 181-183). Furthermore, Per Oh, Baicalein is known in the prior art for its benefit in protecting Human skin cells against UVB-induced oxidative stress by absorbing UVB radiation and scavenging ROS (Oh: Abstract; page 616, under Introduction; pages 620-621).
Thus, an ordinary artisan interested in maximizing the protection skin against the harmful effects of UV radiation and environmental pollutants would have looked to incorporating the composition comprising not less than 10% of Oroxylin A, not less 10% of Baicalein and not less than 2% of Chrysin of Majeed ‘788 as the a plant extract from Oroxylum indicum of Rana with reasonable predictability and expectation of achieving Applicant’s claimed methods, as the state of the prior arts have established that the combination of Oroxylin A, Baicalein and Chrysin, isolated from Oroxylum indicum Oroxylum indicum would enhance the general health, vitality and appearance of the skin by rejuvenating and improving the aesthetic appearance of skin per Rana, and achieve Applicant’s clamed methods with reasonable expectation of success.
Regarding claims 3 and 10, Abozaid and Rana teaches the environmental pollutants include tobacco/cigarette smoke (Abozaid: Abstract; page 278; Rana: [0007] and [0055]), which contains particulates, nitrogen oxide, carbon monoxide and hydrocarbons.
Regarding claims 4 and 11, Lee and Abozaid teach that Oroxylin A and Chrysin are known in the prior art for anti-inflammatory properties in which aids in suppressing the skin inflammation caused environmental stresses such as pollution from tobacco smoke by reducing ROS levels and inflammatory cytokines, and increasing the activities of antioxidant enzymes (Lee: Abstract; page 287, right column; page 288, left column; page 289, left column; Abozaid: Abstract; 279, left column; pages 181-183).
Regarding claims 5 and 12, Abozaid teaches the antioxidant enzymes are glutathione peroxidase, superoxide dismutase (SOD) and catalase (Abozaid: Abstract; 279, left column; pages 181-183).
Regarding claims 6-7 and 13-14, Lee and Abozaid teach the inflammatory cytokines are IL-1alpha, IL-1beta, TNF-alpha and IL-8 (Lee: Abstract; page 287, right column; page 288, left column; page 289, left column; Abozaid: Abstract; 279, left column; pages 181-183).
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al (6 October 2016; US 2016/0287505 A1) in view of Majeed et al (6 December 2018; US 2018/0344788 A1; hereafter as “Majeed ‘788”), Lee et al (Biomol Ther., 2016, 24(3): 283-290), Abozaid et al (BVMJ, 2018, 34(1): 277-288), Oh et al (Biomol Ther., 24(6): 616-622) and Zhao et al (Int. J. Mol. Sci., 2018, 19(760): 1-11), as applied to claims 1 and 8 above, and further in view of Majeed et al (10 February 2011; US 2011/0033565 A1; hereafter as “Majeed ‘565”)
The methods of claims 1 and 8 are discussed above, said discussion being incorporated herein in its entirety.
However, Rana, Majeed ‘788, Abozaid, Oh and Zhao do not teach the limitation of claims 2 and 9.
Regarding claims 2 and 9, Majeed ‘565 teaches a protective composition comprising at least 10% w/w of β-glucogallin and 50% w/w or greater of mucic acid gallates, wherein the protective composition protects the human dermal papilla cells from UVB stress signals (Abstract; [0004], [0017], [0024] and [0029]).
It would have been obvious to one of ordinary skill in the art to include at least 10% w/w of β-glucogallin and 50% w/w or greater of mucic acid gallates to the topical 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613